DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s arguments filed 9/27/2021 has been entered.  Claims 1 and 11 were amended.  Claim 9 was cancelled.  Claims 1, 6, 8, 11, 15 and 16 are under examination.

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2021 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 1, 6, 8, 11, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite “wherein at least one of the oil component or the co-solvent comprises a co-solvent” which is indefinite.  The scope of the term “co-solvent” is confusing since it is unclear if the oil component is now limited to a co-solvent and it is not clear if co-solvent comprises a different co-solvent or the same co-solvent.  Furthermore the specification fails to define the scope of an oil component with fatty acid alkylamide structure because the specification only discloses Agnique AMD 10 which is an alkyl amide cosolvent.  For the purpose of examination the term co-solvent is taken to encompass the oil component and any cosolvent with fatty acid alkylamide structure.  Claims 6, 8, 15 and 16 are rejected for being dependent on rejected claims 1 and 11..


New Claim Rejection - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6, 8, 11, 15 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jensen et al. (US 2008/0058209; published March 6, 2008) in view of Rochling et al. (US 2007/0293550; published December 20, 2007).
Applicant’s invention
Applicant claims an agrochemical composition comprising isoamyl lactate (40-75%); agrochemical active ingredient comprising oxyfluorfen (23%-40%); an oil component or a co-solvent comprising a fatty acid alkylamide structure (5-30%); an emulsifiers (5-10%) and water and a method of making the composition by obtaining isoamyl lactate and mixing it with the claimed ingredients (claim 1 and 11).

Determination of the scope and the content of the prior art

(MPEP 2141.01)

Jensen et al. teach agricultural compositions comprising at least one aromatic compound and at least one lactate ester with at least one herbicide and optionally an emulsifier (abstract).  The compositions preferably comprise 13-87% aromatic compound and 13-87% lactate ester wherein the aromatic compound include aromatic (naphthanlene) hydrocarbons and aromatic aldehydes [0008; limitation of claim 6].  Any lactate ester compound that is C1-12 branched or unbranched can be used which encompass isoamyl lactate and other alkyl esters [0009; limitation of claim 8].   The herbicide can be selected from oxyfluorfen [0049].  The emulsifiers comprise nonionic and anionic surfactants as well as mixtures of surfactants [0012-13 and 0018-21].  The concentration of the active ingredient ranges from 0.001-98% of the formulation and may be further diluted with water [0096].  With respect to claim 11, Jensen et al. teach that the aromatic compound and lactate ester can be a standalone formulation which is later mixed with the other formulation components to produce agricultural formulations [0092-93].
Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Jensen et al. do not teach 5-30% an oil component or co-solvent with fatty acid alkylamide structure, preferably C10 dimethylamide.  It is for this reason that Rochling et al. is joined.  
Rochling et al. teach alkyl carboxylic acid amides that promote penetration of active ingredients in plants (abstract).  (The preferred alkyl carboxylic acid amides are C3-19 carboxamides and they increase the penetration of agrochemical actives across the cuticle of the plant [0003].  The preferred compounds include N, N-dimethyl-n-decanamide and a mixture comprising 40% N, N-dimethyl-decanamide [0007-0009].  Plant protection products preferably comprise 1-90% active, preferably 5-70% acid amide and 0-98% of other additives [0013-16].  The acid amides promote the penetration of the actives when used in preferred amounts of 5-20% [0017].  Active ingredients are selected from the azole fungicide tebuconazole and the diphenyl ether herbicide oxyfluorfen [0028].  The compositions are preferably formulated as emulsion concentrates with suitable additives which include organic solvents, preferably selected from esters such as ethyl acetate, and lactates [0040-42].  Emulsifiers may include saturated and unsaturated fatty acids and PEG ethers of alcohols [0044].   

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	Both Jensen et al. and Rochling et al. both teach methods of improving plant protection formulations.  It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Jensen et al. and Rochling et al. to formulate an agricultural formulation N,N-dimethyl decanamide with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to formulate an emulsion concentrate comprising N, N-dimethyl decanamide because it is known to aid in promoting the penetration of oxyfluorfen across the cuticle of the plant.  


Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



 /JOHANN R RICHTER/          Supervisory Patent Examiner, Art Unit 1617